DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 12/23/2020 in which claims 1-14, 21-26 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Specification
The amendment filed 12/23/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
[0009] “safety toe cap comprises at least one of steel, aluminum alloy, plastic and a composite material”; see 112(a) rejection below for details.
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is further objected to because of the following informalities: 
[0009] submitted 12/23/2020 “and a composite material; The upper” should read “and a composite material; the upper”
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-14, 21-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, Claims 1 and 10 now include the limitation “wherein the safety toe cap comprises at least one of steel, aluminum alloy, plastic, and a composite material.”  The original disclosure filed 6/20/2018 recites [0030] “toe cap 12 comprises a composite material but can alternatively comprise steel, plastic, carbon fiber, fiberglass, aluminum alloy, and the like.”  Especially as [0030] uses the term “alternatively”, it is new matter for the claims to recite that there can be both a composite material and one of steel, aluminum alloy, and plastic with the term “at least one.” 
Dependent claims are rejected at the least for depending on rejected claims.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stritter (USPN 2354338).
Regarding Claim 1, Stritter teaches footwear for covering a foot having toes of a wearer (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 1; page 1 Lines 1-3 “invention relates to…safety shoes such as those worn by workmen to protect their toes”; Stritter teaches the shoe which meets the structural limitations in the claims and performs the functions as recited such as being capable of  covering a foot of a wearer, as is known in the art), said footwear comprising, in combination:
a sole (see Fig. 1; outsole 24 +welt 20);
an upper (18 + 32) secured to the sole for covering the foot of the wearer of the footwear (see Fig. 1; vamp 32; page 2 Lines 60-61 "the upper…may comprise a vamp 32"; page 2 Line 74-page 3 Line 2 "third seam 48 the stitches of which extend through…lining 18…and the outsole 24"; see Fig. 1 where 48 attached 18 to 24);
a safety toe cap (30+34) located outside the upper at a toe portion of the upper and uncovered to form a portion of an exposed exterior surface of the footwear (page 2 Lines 56-58 “metallic toe box 30 is herein shown as being employed between the upper 16 and the lining 18”; page 2 Line 63 “toe cap 34”; see Fig. 1 toe cap 34 for also being outside of both upper portions lining 18 and vamp 32, where location of 34 at 32 is a part of the toe portion of 16; see Fig. 1 for toe cap 34 of the safety toe cap claimed also being uncovered and is also an exposed exterior surface of the overall footwear; where 30+34 is a safety toe cap in that it is part of a safety shoe and provides coverage to toes as aforementioned also providing a degree of safety);

wherein the safety toe cap (30+34) comprises at least one of steel, aluminum alloy, plastic, and a composite material (page 2 Lines 67-69 “illustrated toe box 30 is made from heavy gage sheet metal, preferably hardened and tempered steel”);
wherein the upper extends into an interior cavity of the safety toe cap with an interior surface of the safety toe cap directly secured to an exterior surface of the upper within the interior cavity so that the safety toe cap is separated from the toes of the wearer by the upper (see Fig. 1 where at least portion 32 extends into interior cavity of portion 34 of the safety toe cap 30+34, where interior cavity is any portion of the space encompassed by the interior sides of 34; see Fig. 1 where stitches 35 for an interior surface of the 34 portion of the 30+34 safety toe cap are directly secured to exterior surface of vamp 32 of the upper within the interior cavity; see Fig. 1 where the safety toe cap 30+34 is separated from the toes which would be within the interior cavity; page 2 Lines 63-64 “toe cap 34 the rear portion of which overlaps the vamp and is secured to the latter as by means of stitching 35”; see Fig. 1 where safety toe cap 30 + 34 would be separated from the toes of the wearer via the upper as the upper (18 + 32) is between the safety toe cap 30+34 and the interior of the upper (interior of 18) where the toes would be located) and
wherein the safety toe cap partially extends between the upper and the sole and is secured to the sole (see Fig. 1 where safety toe cap 30+34 extends between the lining 18 portion of the upper and the sole 24; and stitch 48 attaches the safety toe cap portion 34 to sole 24).
Regarding Claim 2, Stritter teaches all the claimed limitations as discussed above in Claim 1.


    PNG
    media_image1.png
    520
    662
    media_image1.png
    Greyscale

Regarding Claim 3, Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter further teaches wherein a horizontal bottom flange of the safety toe cap extends between the upper (18) and the sole (24+20) (see annotated Fig. 1 below, where at least the horizontal bottom flange of the 34 portion of the safety toe cap meets the limitation; where portion 30 does too).

    PNG
    media_image2.png
    478
    604
    media_image2.png
    Greyscale

Regarding Claim 4, Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter further teaches wherein the safety toe cap is secured directly to the sole (where welt 20 is part of sole; see Fig. 1 where stitch 48 connects safety toe cap portion 34 to the sole).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egerton (USPN 1370797) in view of Hubner (US Publication 2009/0145006).
Regarding Claim 1, Egerton teaches footwear for covering a foot having toes of a wearer (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 6; page 1 Line 6 “invention relating to shoes”; Egerton teaches the shoe which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering a foot of a wearer, as is known in the art, where a wearer’s foot is capable of having toes), said footwear comprising, in combination:
a sole (see Fig. 6; page 4 Line 84-85 “rubber sole and heel 45, 47”; Lines 98-100 "reduced thickness edge portions, such as 46, 48, may be formed on the edges of the rubber sole");
an upper (42) for covering the foot of the wearer of the footwear (see Fig. 6; page 4 Line 39 “upper 42”; Egerton teaches the upper which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering a wearer’s foot using the footwear, as is known in the art);
a safety toe cap (43+44) located outside the upper at a toe portion of the upper and uncovered to form a portion of an exposed exterior surface of the footwear (see Fig. 6 for 43 outside upper 42, where the location of 43 +44 is at the toe portion of 42 and where 43 is uncovered and is forming a 
wherein the safety toe cap is rigid to protect the toes of the wearer (where the safety toe cap provides rigidity to some degree especially as it protects the toes of the wearer as seen in the figure);
wherein the upper extends into an interior cavity of the safety toe cap (see Fig. 6 where upper 42 extends into the interior cavity of safety toe cap 43+44, where the interior cavity is any portion of the space encompassed by the interior sides of safety toe cap 43+44); 
and wherein the safety toe cap partially extends between the upper and the sole (see Fig. 6 where toe cap 43 is under the upper 42 and above the sole, at least at edge 46 of sole).

Egerton seems to teach with an interior surface of the safety toe cap directly secured (at 57) to an exterior surface of the upper within the interior cavity so that the safety toe cap is separated from the toes of the wearer by the upper (where exterior surface of 42 and interior surface of 43 would be secured via at least tacking at 57 which go through 43 and 42 within the interior cavity as seen in Fig. 6; page 4 Lines 86, 88-91 “tacking…may take place along about the lines…57, where it is desired to preliminarily tack or connect the sole connector 50 and the other parts within” where 42 and 43 are within as seen in Fig. 6; see Fig. 6 where safety toe cap 43 would be separated from the toes of the wearer via the upper as the upper is between safety toe cap 43 and the toes that would be inside the upper 42);
wherein the safety toe cap is secured to the sole (page 4 Lines 99-101 “edge portions, such as 46, 48…on the edges of the rubber sole…lap up against the upper members or layers and …vulcanized thereto”; especially from Fig. 6 where the edge portion 46 of the sole is secured to 43 as one of the upper members or layers).


Egerton does not explicitly teach an upper secured to the sole.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Egerton is capable of such a recitation, especially as Egerton teaches page 4 Lines 99-101 “edge portions, such as 46, 48…on the edges of the rubber sole…lap up against the upper members or layers and …vulcanized thereto”, and therefore the upper as one of the upper members or layers would eventually be secured to the sole as a known assembly. 

Egerton does not explicitly teach wherein the safety toe cap comprises at least one of steel, aluminum alloy, plastic, and a composite material.
However, Egerton at least suggests the safety toe cap (43+44) comprises a composite material (page 4 Lines 49, 51-56 “toe box 44…may be formed of one or more layers of canvas or other suitable fabric impregnated and stiffened with incorporated phenolic condensation cementing material which may be preliminarily cured or solidified”).

Nevertheless, Hubner teaches a safety toe cap comprises a composite material (see Fig. 2; [0048] "toe box 24 may be constructed from one or more composite materials").

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least a portion of Egerton’s safety toe cap with Hubner’s composite material in order that the user expends less energy to move his/her foot with a lighter material ([0004]) while still providing tensile and compressive strength ([0048]).
Regarding Claim 2, modified Egerton teaches all the claimed limitations as discussed above in Claim 1.
Egerton further teaches wherein the safety toe cap extends between a front lower edge of the upper and the sole (see annotated Fig. 6 below).

    PNG
    media_image3.png
    368
    1020
    media_image3.png
    Greyscale

Regarding Claim 3, modified Egerton teaches all the claimed limitations as discussed above in Claim 1.
Egerton further teaches wherein a horizontal bottom flange of the safety toe cap extends between the upper and the sole (see annotated Fig. 6 below).

    PNG
    media_image4.png
    368
    1020
    media_image4.png
    Greyscale

Regarding Claim 4, modified Egerton teaches all the claimed limitations as discussed above in Claim 1.
	Egerton further teaches wherein the safety toe cap is secured directly to the sole (see Fig. 6, where toe cap is secured directly to edge 46 of sole; page 4 Lines 99-101 “edge portions, such as 46, 48…on the edges of the rubber sole…lap up against the upper members or layers and …vulcanized thereto”).
	Regarding Claim 7, modified Egerton teaches all the claimed limitations as discussed above in Claim 1.
As aforementioned, Hubner teaches wherein the safety toe cap comprises a composite material (see Fig. 2; [0048] "toe box 24 may be constructed from one or more composite materials").
Regarding Claim 8, modified Egerton teaches all the claimed limitations as discussed above in Claim 1.
	Egerton Fig. 6 embodiment does not explicitly teach upper comprises leather.

Egerton Fig. 3 embodiment teaches upper comprises leather (page 3 Lines 46-47 “shoe upper 35 may be of ordinary leather”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Egerton Fig. 6 embodiment to be of leather and coated if necessary for securement as leather is a known material for uppers and the same structure is possible with different materials.
Regarding Claim 9, modified Egerton teaches all the claimed limitations as discussed above in Claim 1.
Egerton further teaches wherein the safety toe cap is located within a recess in a top of the sole (see Fig. 6, where the recess is provided by edge 46).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egerton (USPN 1370797) in view of Hubner (US Publication 2009/0145006), as applied to Claim(s) 1 above, in view of Spiller (USPN 9635902).
Regarding Claim 5, modified Egerton teaches all the claimed limitations as discussed above in Claim 1.
	Egerton does not explicitly teach wherein the safety toe cap is secured to the sole with adhesive.


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Egerton with Spiller’s securement as adhesive is a known attachment method in the art, especially as it is one cementing method for another.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egerton (USPN 1370797) in view of Hubner (US Publication 2009/0145006), as applied to Claim(s) 1 above, in view of Burman et al (US Publication 2014/0223773), herein Burman.
Regarding Claim 6, modified Egerton teaches all the claimed limitations as discussed above in Claim 1.
	Egerton does not explicitly teach wherein the safety toe cap is secured to the upper with adhesive.

	Burman teaches wherein the safety toe cap is secured to the upper with adhesive (see Fig. 7; [0013] "adhesive…is used to attach the toe cap to the upper"; [0036] “toe cap 15 is adhered to the toe of the booty 11 from the outside, by adhesive”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Egerton with Burman’s securement as adhesive is a known attachment method in the art, especially as it is one cementing method for another.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egerton (USPN 1370797) in view of Hubner (US Publication 2009/0145006), as applied to Claim(s) 1 above, further in view of Okayasu (USPN 4811501).
Regarding Claim 21, modified Egerton teaches all the claimed limitations as discussed above in Claim 1.
Egerton does not explicitly teach a strip of anti-scuffing material located outside the upper and along an edge of the safety toe cap so that the strip is partially between the safety toe cap and the upper and partially outside the safety toe cap.
Okayasu teaches a strip of anti-scuffing material (8) located outside the upper (1) and along an edge of the safety toe cap (5) so that the strip is partially between the safety toe cap and the upper and partially outside the safety toe cap (see Fig. 2; Col. 2 “inner surface of the toe protector 5 may be lined with any suitable cushion material 8 to avoid any damage to the upper 1”, where 8 is partially outside upper and along edge of 5 so 8 is partially between toe cap 5 and upper 1 and partially outside toe cap 5; where the existence of material 8 prevents scuffing to elements that it covers such as the upper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Egerton with Okayasu’s cushion material in order to protect the upper (Col. 2 Line 27).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egerton (USPN 1370797) in view of Hubner (US Publication 2009/0145006) and Okayasu (USPN 4811501), as applied to Claim(s) 21 above, further in view of Burman et al (US Publication 2014/0223773), herein Burman.
Regarding Claim 22, modified Egerton teaches all the claimed limitations as discussed above in Claim 21.

However, Okayasu already teaches that the strip is between the upper and toe cap, and is merely silent as to cementing to both elements via adhesive.

Burman teaches using adhesive to secure an element between two other elements (see Fig. 7; [0013] “adhesive…is used to attach…the toe cap cover to the assembly of upper and toe cap”; [0012] “moulded EVA upper”; [0035] “booty 11 moulded by ethyl vinyl acetate (EVA)”; [0036] “toe cap 15”; [0037] “toe cap cover 19”; see Fig. 7 where adhesive attaches 19 to 11 and 15).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okayasu to use adhesive to secure the strip to the upper and safety toe cap as at least Burman teaches that it is known to use adhesive to secure element between two other elements in order to keep the components together [0002]).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egerton (USPN 1370797) in view of Hubner (US Publication 2009/0145006) and Okayasu (USPN 4811501), as applied to Claim(s) 21 above, further in view of Peterson (USPN 4747989).
Regarding Claim 23, modified Egerton teaches all the claimed limitations as discussed above in Claim 21.
Egerton does not explicitly teach wherein the strip comprises nylon.
Peterson teaches wherein the strip comprises nylon (see Figs. 4, 5, and 7; Col. 4 Lines 20-22 "cushion may then be covered with…nylon”).
As such, modified Egerton teaches all of the elements of the instant invention as discussed in detail above except providing that the strip comprises nylon.  Although modified Egerton does not 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okayasu’s cushion to have the nylon covering of Peterson in order to add to the overall durability and appearance of the cushion (Col. 4 Lines 24-25).

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egerton (USPN 1370797) in view of Hubner (US Publication 2009/0145006), Burman et al (US Publication 2014/0223773), herein Burman, and Spiller (USPN 9635902).
Regarding Claim 10, Egerton teaches footwear for covering a foot having toes of a wearer (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 6; page 1 Line 6 “invention relating to shoes”; Egerton teaches the shoe which meets the structural limitations in the claims and performs the functions as recited such as being capable of  covering a foot of a wearer, as is known in the art, where a wearer’s foot is capable of having toes), said footwear comprising, in combination:
a sole (see Fig. 6; page 4 Line 84-85 “rubber sole and heel 45, 47”; Lines 98-100 "reduced thickness edge portions, such as 46, 48, may be formed on the edges of the rubber sole");

an external safety toe cap (43+44) located outside the upper at a toe portion of the upper and uncovered to form a portion of an exposed exterior surface of the footwear (see Fig. 6 for 43 external and outside upper 42, where the location of 43 +44 is at the toe portion of 42 and where 43 is uncovered and is forming a portion of an exposed exterior surface of the overall footwear; where as much as the toe cap 43 is covering the user’s toes it is providing a degree of safety; page 4 Line 59 “toe cap 43”);
wherein the safety toe cap is rigid to protect the toes of the wearer (where the safety toe cap provides rigidity to some degree especially as it protects the toes of the wearer as seen in the figure);
wherein the safety toe cap is rigid to protect the toes of the wearer (where the safety toe cap provides rigidity to some degree especially as it protects the toes of the wearer as seen in the figure);
wherein the upper extends into an interior cavity of the safety toe cap (see Fig. 6 where upper 42 extends into the interior cavity of safety toe cap 43+44, where the interior cavity is any portion of the space encompassed by the interior sides of safety toe cap 43+44); 
wherein the safety toe cap is located within a recess in a top of the sole (see Fig. 6, where the recess is provided by edge 46).

Egerton seems to teach with an interior surface of the safety toe cap directly secured (at 57) to an exterior surface of the upper within the interior cavity so that the safety toe cap is separated from the toes of the wearer by the upper (where exterior surface of 42 and interior surface of 43 would be secured via at least tacking at 57 which go through 43 and 42 within the interior cavity as seen in Fig. 6; 
wherein the safety toe cap is secured to the upper (see aforementioned where interior surface of safety toe cap is secured to an exterior surface of the upper),
wherein the safety toe cap is secured to the sole (page 4 Lines 99-101 “edge portions, such as 46, 48…on the edges of the rubber sole…lap up against the upper members or layers and …vulcanized thereto”; especially from Fig. 6 where the edge portion 46 of the sole is secured to 43 as one of the upper members or layers).
Furthermore, even though Egerton Fig. 6 embodiment may be silent as to the material of safety toe cap portion 44 (page 4 Line 49 “toe box 44”), embodiment Fig. 3 teaches page 3 Lines 15-19 teaches “toe box 38 of…phenolic condensation cementing material and suitably cured”.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that toe box 44 could be of similar material and be vulcanized to the edge of the sole.

Egerton does not explicitly teach wherein the safety toe cap comprises at least one of steel, aluminum alloy, plastic, and a composite material.
However, Egerton at least suggests the safety toe cap (43+44) comprises a composite material (page 4 Lines 49, 51-56 “toe box 44…may be formed of one or more layers of canvas or other suitable fabric impregnated and stiffened with incorporated phenolic condensation cementing material which may be preliminarily cured or solidified”).


Egerton teaches all of the elements of the instant invention as discussed in detail above except providing that the safety toe cap is of composite material.  Although Egerton does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Egerton by making the safety toe cap of composite material. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make a composite material safety toe cap on the basis of its suitability for the intended use. In other words, the use of composite material for a toe cap would have been an "obvious to try" approach because the use of such a well-known material for a safety toe cap is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as shown in Hubner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least a portion of Egerton’s safety toe cap with Hubner’s composite material in order that the user expends less energy to move his/her foot with a lighter material ([0004]) while still providing tensile and compressive strength ([0048]).

Egerton also does not explicitly teach wherein the safety toe cap is secured to the upper with adhesive;
wherein the toe cap is secured to the sole with adhesive.

Burman teaches wherein the toe cap is secured to the upper with adhesive (see Fig. 7; [0013] "adhesive…is used to attach the toe cap to the upper"; [0036] “toe cap 15 is adhered to the toe of the booty 11 from the outside, by adhesive”).


	Spiller teaches wherein the toe cap is secured to the sole with adhesive (see Fig. 2B; 2C; "chassis 150 (...e.g. toe cap 152…)…may also be cemented…so that chassis 150…may be non-removable from shell 120").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Egerton with Spiller’s securement as adhesive is a known attachment method in the art, especially as it is one cementing method for another.
Regarding Claim 11, modified Egerton teaches all the claimed limitations as discussed above in Claim 10.
Egerton further teaches wherein the safety toe cap includes a horizontal bottom flange that extends between the upper and the sole (see annotated Fig. 6 below; as the horizontal bottom flange is part of the toe cap, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the flange then at the least capable of being secured to the sole with adhesive, if not already so, for well-attached footwear).

    PNG
    media_image4.png
    368
    1020
    media_image4.png
    Greyscale


Regarding Claim 12, modified Egerton teaches all the claimed limitations as discussed above in Claim 10.
Egerton further teaches wherein the safety toe cap is secured directly to the sole (see Fig. 6, where toe cap is secured directly to edge 46 of sole; page 4 Lines 99-101 “edge portions, such as 46, 48…on the edges of the rubber sole…lap up against the upper members or layers and …vulcanized thereto”).
Regarding Claim 13, modified Egerton teaches all the claimed limitations as discussed above in Claim 10.
As aforementioned, Hubner teaches wherein the safety toe cap comprises a composite material (see Fig. 2; [0048] "toe box 24 may be constructed from one or more composite materials").
Regarding Claim 14, modified Egerton teaches all the claimed limitations as discussed above in Claim 10.
Egerton Fig. 6 embodiment does not explicitly teach upper comprises leather.
However, Egerton Fig. 6 embodiment does teach upper material (page 4 Lines 39-41 “upper 42…may be of canvas and coated or waterproofed with rubber composition or any other suitable material”).
Egerton Fig. 3 embodiment teaches upper comprises leather (page 3 Lines 46-47 “shoe upper 35 may be of ordinary leather”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Egerton Fig. 6 embodiment to be of leather and coated if necessary for securement as leather is a known material for uppers and the same structure is possible with different materials.

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egerton (USPN 1370797) in view of Hubner (US Publication 2009/0145006), Burman et al (US Publication 2014/0223773), herein Burman, and Spiller (USPN 9635902), as applied to Claim(s) 10 above, further in view of Okayasu (USPN 4811501). 
Regarding Claim 24, modified Egerton teaches all the claimed limitations as discussed above in Claim 10.
Egerton does not explicitly teach a strip of anti-scuffing material located outside the upper and along an edge of the safety toe cap so that the strip is partially between the safety toe cap and the upper and partially outside the safety toe cap.
Okayasu teaches a strip of anti-scuffing material (8) located outside the upper (1) and along an edge of the safety toe cap (5) so that the strip is partially between the safety toe cap and the upper and partially outside the safety toe cap (see Fig. 2; Col. 2 “inner surface of the toe protector 5 may be lined with any suitable cushion material 8 to avoid any damage to the upper 1”, where 8 is partially outside upper and along edge of 5 so 8 is partially between toe cap 5 and upper 1 and partially outside toe cap 5; where the existence of material 8 prevents scuffing to elements that it covers such as the upper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Egerton with Okayasu’s cushion material in order to protect the upper (Col. 2 Line 27).
Regarding Claim 25, modified Egerton teaches all the claimed limitations as discussed above in Claim 24.
Okayasu does not explicitly teach wherein the strip is secured to the upper with adhesive and the strip is secured to the safety toe cap with adhesive.


Burman teaches using adhesive to secure an element between two other elements (see Fig. 7; [0013] “adhesive…is used to attach…the toe cap cover to the assembly of upper and toe cap”; [0012] “moulded EVA upper”; [0035] “booty 11 moulded by ethyl vinyl acetate (EVA)”; [0036] “toe cap 15”; [0037] “toe cap cover 19”; see Fig. 7 where adhesive attaches 19 to 11 and 15).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okayasu to use adhesive to secure the strip to the upper and safety toe cap as at least Burman teaches that it is known to use adhesive to secure element between two other elements in order to keep the components together [0002]).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egerton (USPN 1370797) in view of Hubner (US Publication 2009/0145006), Burman et al (US Publication 2014/0223773), herein Burman, Spiller (USPN 9635902), Okayasu (USPN 4811501), as applied to Claim(s) 24 above, further in view of Peterson (USPN 4747989).
Regarding Claim 26, modified Egerton teaches all the claimed limitations as discussed above in Claim 24.
Egerton does not explicitly teach wherein the strip comprises nylon.
Peterson teaches wherein the strip comprises nylon (see Figs. 4, 5, and 7; Col. 4 Lines 20-22 "cushion may then be covered with…nylon”).
As such, modified Egerton teaches all of the elements of the instant invention as discussed in detail above except providing that the strip comprises nylon.  Although modified Egerton does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okayasu’s cushion to have the nylon covering of Peterson in order to add to the overall durability and appearance of the cushion (Col. 4 Lines 24-25).
Response to Arguments
Applicant’s arguments with respect to claims 1-14, 21-26 concerning the amended language have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Applicant’s arguments with respect to the non-amended language of claims 1-14, 21-26 are not persuasive.  For clarification--
Regarding applicant’s remarks on 12/23/2020 on page 6 “examiner asserts that the toe cap 34 of Stritter is a ‘safety toe cap’ because it meets all the structural limitations in the claims and performs the functions as recited,” examiner respectfully disagrees.  The phrase “because it meets all the structural limitations in the claims and performs the functions as recited” was only utilized in Stritter to explain how certain claim limitations were functional and met since the structure was taught, and was only applied to the term “footwear” in the preamble and its claimed function of “for covering a foot having toes of a wearer”.  See office action presented 6/23/2020 pages 3-4.  For what examiner actually asserts for the rejection of the term “safety toe cap,” see at least page 4 of the office action.

Regarding applicant’s remarks on page 7, examiner is unable to find Stritter’s explicit recitation that toe cap 34 is leather.
Furthermore, examiner understands applicant’s remarks are directed to Egerton (USPN 1370797) in places where “Edgerton” is referenced.
Regarding applicant’s remarks on page 7 (and elsewhere) regarding the toe cap of Egerton “is for appearance only”, examiner respectfully disagrees.  Egerton merely states “toe cap 43 may be used to cover the toe box [44]” (page 4 Lines 59-60), which does not explicitly teach that the toe cap is for appearances only.  Even if Egerton taught such a recitation, appearance is intended use.   As much as Egerton teaches the structural limitations, it would be capable of being utilized for other various applications, and can still be a toe cap.
Regarding applicant’s remarks on page 7 that “examiner asserts that the toe cap 43…is a ‘safety toe cap’ because it meets all the structural limitations in the claims and preforms the functions are recited,” examiner respectfully disagrees for reasons as similarly aforementioned for Stritter.  The phrase “because it meets all the structural limitations in the claims and performs the functions as 
Regarding applicant’s remarks on page 7 regarding the definition of “safety shoe” as applied to Egerton, a response as applied to Stritter aforementioned similarly applies.  Applicant utilizes the term “safety toe cap” which is not the same as “safety shoe.”  Even if the terms were defined to be analogous in the original disclosure, the existence of any toe cap would provide a degree of safety to minimize foot injuries.  Although the original disclosure does briefly mention standards in [0007] such as OSHA, the original disclosure does not specifically define the term “safety toe cap” to be specifically narrowed to applicant’s remarks on page 7, such as regarding OSHA standards.  Furthermore, Egerton teaches not only a safety toe cap comprising canvas, which would already provide a degree of protection, but a stiffened canvas (page 4 Lines 49, 51-56), indicating an even further degree of protection.  The existence of a toe cap, such as stiffened canvas, provides more protection than, say, not having the toe cap.  Therefore, the toe cap is a safety toe cap.
Regarding applicant’s remarks on page 8, examiner is unable to find Egerton’s explicit recitation of toe cap 43 is canvas.
Regarding applicant’s remarks on page 8 on Burman, examiner notes that Burman is utilized for its adhesive teaching and not for the recitation of protecting wearer’s toes.  Regardless, as aforementioned, the existence of the toe cap would still provide a degree of protection to a wearer’s toes.

Similar responses as aforementioned apply to rest of the remarks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: De Luca (USPN 1548025), Carroll (USPN 1317427), and Siskind et al (WO 8604490) directed to an exposed toe cap between an upper and a sole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/G.H./Examiner, Art Unit 3732          

/SHARON M PRANGE/Primary Examiner, Art Unit 3732